Title: To John Adams from Joseph and Isaac Saportas, 5 July 1785
From: Saportas, Joseph,Saportas, Isaac
To: Adams, John


          
            Sir
            London 5th. July 1785
          
          We are Sorry we happend to be from home when your Excellency entended us the honour of a visit, and hope we may flatter ourselves with that Satisfaction, on future Opportunities Which may Call your Excellency in our part of the Town,
          finding that your Excellency had Received previous information Concerning the detention of An American vessel at Mogadore, we think it needless to trouble your Excellency with a repetion of the particulars, but apprehending the Captain Still Continues under Some difficulties, we Are desirous of Contributing our Mite towards his Relieve, which may be Accomplished by Recommending the matter to Some of our particular friends, residents there tho’ not directly in Situation able to interfere officialy in his behalf, in the intrem beg Leave to trouble your Excellency with the inclosed 3 Letters—from the Said Captain to be forwarded thro’ your Excellency’s means as the Safest Conveyance,—
          Our Brother Samuel of Amsterdam desires to assure your Excellency of his best Respects and Joins in repeating our offers of humble Service to your Excellency on all occasions, we have the honour to Remain with every Sentiment of attachment & high Regard, / Sir / Your Excellencies Most / Devoted Humble Servants
          
            Joseph & Isaac Saportas
          
        